NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XIANGHONG WEI,                                  No.    14-70696

                Petitioner,                     Agency No. A201-007-804

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Xianghong Wei, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Wei’s testimony and asylum interview as to the

reason she went to the hospital in September 2003, whether she hid at her brother’s

house during her second pregnancy, and the reason she stopped working in 2000.

See id. at 1048 (adverse credibility determination reasonable under “the totality of

circumstances”). Wei’s explanations do not compel a contrary conclusion. See

Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Further, substantial evidence

also supports the agency’s finding that Wei’s documentary evidence did not

overcome the adverse credibility determination or independently support her

claims for relief. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014). Thus,

in the absence of credible testimony, in this case, Wei’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2013).

      PETITION FOR REVIEW DENIED.




                                          2                                   14-70696